Cobb, J.
The indictment in the present case was framed' under section 233 of the Penal Code, and purported to charge-the defendant with the offense of forgery. While it alleged that she forged an order for certain described goods, it failed to allege that they were of any value. Under the ruling made in the case of Johnson v. State, ante, 268, this indictment was fatally *501defective. There being no allegation that the goods were of any value, there was nothing to authorize proof of their value; and it was therefore error in the court to admit evidence going to show that the articles referred to in the order were valuable. See 2 Bish. New Crim. Pro. § 187.

Judgment reversed.


All the Justices concurring.